Citation Nr: 1429841	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include labyrinthitis and Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Board remanded this case in November 2013 for a new VA examination and further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record demonstrates that his vestibular disorder, to include labyrinthitis and Meniere's disease, is related to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a vestibular disorder, to include labyrinthitis and Meniere's disease, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran maintains that his vestibular disorder is related to service and/or his service-connected disabilities. He is currently service connected for residuals of carotid artery disease to include ischemic stroke, right sided facial weakness with mild memory impairment; posttraumatic stress disorder; and type II diabetes mellitus as due to herbicide exposure.

Post service treatments records show that in February 2006 Dr. R.W. diagnosed the Veteran with labryrinthitis and stated that the Veteran's vertigo may be due to his use of the medication Plavix. In June 2009, the Veteran reported a history of right forehead pain and fullness in the right ear. In June 2010, he reported ear fullness and hearing loss.  In August 2010, he reported a long history of vertigo. The August 2010 record indicates an extensive evaluation at St. Louis University Hospital which suggested an inner ear problem. Dr. B.A. opined that the Veteran's vertigo was most consistent with an inner ear problem. 

The Veteran underwent a VA examination in July 2012 where the examiner stated his condition could be classified as a peripheral vestibular disorder but was least as likely as not due to medications taken for his service-connected disabilities. The July 2010 examiner also opined that the Veteran did not have labyrinthitis or Meniere's disease. In November 2013, the Board found the 2012 VA examination report inadequate.

The Veteran underwent another VA examination in May 2014. The examiner opined that the Veteran's vestibular disorder is as least as likely the result of his service-connected condition. The examiner's rationale was based on the Veteran's chronological medical history and the onset of his vestibular disorder.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's vestibular disorder is secondary to his service-connected disabilities. Thus, service connection for vestibular disorder is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


ORDER

Entitlement to service connection for a vestibular disorder, to include labyrinthitis and Meniere's disease, as secondary to service-connected disability, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


